The Court,
Judkins J.;
reversed the judgment, and based his decision on the following, amoilg other authorities:
Thompsón’s Charging Jury, page 26.
Bunn vs. Croul, 10 John., 238.
Kirk vs. Ohio, 14 Ohio, 511. *

 Where a justice went into a jury room alone and answered a question upon a certain point, and afterwards in the same case, in presence of the parties and by their consent, answered a like question from the jury room, it was held not to be error. — Galloway v. Corbett, Mich. Sup. Ct., Jan. Term, 1884.